      Case 3:20-cv-00259-DPM-JTK Document 53 Filed 09/03/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                   PLAINTIFF

v.                       No. 3:20-cv-259-DPM-JTK

FOSTER, Corporal C Shift, NCU;
REVERA, Corporal, NCU; and
ETHAN PORTOR, Sergeant, NCU                               DEFENDANTS

                                 ORDER
      On de novo review, the Court adopts Magistrate Judge Kearney’s
partial recommendation, Doc. 50, as modified and overrules
Defendants’ objections, Doc. 51-1. Everett’s declaration is a sudden
revision, but not a wholly unexplained one. Wilson v. Westinghouse
Electrical Corp., 838 F.2d 286, 289 (8th Cir. 1988). And “district courts
must exercise extreme care not to take genuine issues of fact away from
juries[.]” Ibid. Defendants’ motion for summary judgment, Doc. 42,
is therefore denied.       The modification:      the denial is without
prejudice. Given the timing of Everett’s declaration, Defendants may
move to reopen discovery and depose Everett again if they wish to do
so. Any motion to reopen is due by 17 September 2021. If no motion
is filed, then the Court asks that Magistrate Judge Kearney appoint
counsel for Everett and notify the Court that this case is ready to be set
for trial.
Case 3:20-cv-00259-DPM-JTK Document 53 Filed 09/03/21 Page 2 of 2




So Ordered.


                             ________________________
                             D.P. Marshall Jr.
                             United States District Judge

                               3 September 2021




                              -2-
